Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Office Action is in response to the Applicant’s reply received 7/8/22.  Claims  1-3, 6, and 9-23  are pending.  Claims  16-19  are withdrawn.  Claims 1-3, 6, 9-15, 20-23  are considered on the merits.

Response to Applicant’s Arguments and Amendments
	In the response submitted by the Applicant the following 35 U.S.C § 103 (a) rejections are withdrawn:
Claims 1-3, 6, 8, and 13-14 as being unpatentable over Bucholz et al. (US2014/0045241); and
Claims 1-9-12, 15 and 20 as being unpatentable over Bucholz et al. (US2014/0045241) as applied to claim 1-6, 8, and 13-14 above, and further in view of Becker et al. (EP2350250, published 2014) in light of support by Schneider et al. (US 5700769) and new support by Wasak et al. (Nature Scientific Reports 2019).
The Applicant’s amendments requiring claim 1 and dependents comprise a specific percentage of surfactant necessitated the above withdrawals.  All arguments drawn to these rejections are now considered moot. 
New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-3, 6, 9-15 and 20-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bucholz et al. (US 2014/0045241), Becker et al. (EP2350250) and Rasmussen et al. (WO 2016/023685) in light of support by Schneider et al. (US 5700769) and new support by Wasak et al. (Nature Scientific Reports 2019).
	Bucholz et al. teach a composition comprising an enzyme immobilized and entrapped inside the hollow body of a micellar or inverted micellar polymer [0005] (e.g. supporting substrate) where the enzyme is crosslinked (e.g. a covalent bond) to the inside of the micellar or inverted micellar polymer’s surface [00010, 0077, 0099, 0106 ].  The enzyme can be carbonic anhydrase (CA), or several oxidoreductases including laccase and peroxidases [0080, 0081].  Bucholz et al. emphasizes that the enzyme can be tethered (e.g. covalently bound) to the inside surface of the micellar/inverted micellar polymer [0200-0201, 0232].  Bucholz et al. teach that the micellar/inverted micellar polymers are inorganic polysiloxane polymers (e.g. inorganic particles with a tri-dimensional structure that includes a hollow body where the enzyme resides, scenario (ii) in Claim Interpretation) [0152, 0185, 0192]. Bucholz et al. teach that this immobilization improves the stability of the enzyme as well as water solubility [0166, 0193] and the enzyme leaching into the solvent [0075, 0268]. Also, Figs. 3, 5-9 of Bucholz et al. teach that the micellar polymer substrate is non-woven and also has pores (i.e. tri-dimensional hollow bodies).  Therefore enzymes immobilized on the surface of the polymer will also be immobilized inside the tri-dimensional hollow bodies (i.e. pores) of the polymer.
	While Bucholz et al. does not specifically teach a composition of both laccases and peroxidases immobilized in a micellar polymer, this would be obvious since they teach each enzyme separately and it would be obvious to produce a composition with both since they expressly state both enzymes are suitable for their invention and would be a recognized by one of ordinary skill in the art as combining equivalent compositions known for the same purpose (MPEP 2144.06 I).  Also it is noted that even if the peroxidase is immobilized within the micellar polymer, it would still be considered “on a supporting substrate” since it is immobilized onto a surface of the polymer. If they Applicant wishes to describe a particle with oxidoreductase immobilized inside the pores or cavities of supporting substrate and the peroxidase outside of the cavities of the supporting substrate, they should define this particular structure in a claim. Also it would be obvious to place one or both of these immobilized enzymes in a kit with instructions to use by a skilled artisan for shipping.  One or ordinary skill would recognize that packaging these immobilized enzymes into a box as a kit would be a convenient way of distributing the enzymes for storage, mailing, and use (MPEP 2141 III C-D).
	It is noted that claim 3 limits the enzyme is “reusable” inside a wherein clause.  However this is an intended result or use of the composition and does not add a specific structural limitation.  MPEP 2111.04 I states “Claim scope is not limited by claim … language that does not limit a claim to a particular structure”.  Therefore art reading on the structure of the composition will also read on this intended result. 
	What Bucholz et al. does not teach is incorporating these immobilized enzymes into a cleaning composition comprising mediators and surfactants.  However this would be obvious in view of  Becker et al. who also teach a cleaning composition comprising laccase and peroxidase immobilized in a polymer matrix (Becker, [0006, 0007]).  Similar to Bucholz et al., they also teach that this immobilization reduces the leaching of enzyme into the solvent (Figs 1-3). 
Their composition can also include the laccase mediator ABTS ((2,2’-azino-bis(3-ethylbenzothiazoline-6-sulfate)) an organic based mediator (Becker, [0015]).  It is noted ABTS is also a mediator that enhances the bleaching power of peroxidases as supported by Schneider et al. (See Fig 5, col 3, lines 15-25 and Example 5).  Therefore ABTS is a mediator for both laccase and peroxidase. Furthermore ABTS must inherently contact the active site of laccase to undergo its redox reaction (see Wasak, Fig. 2).  Therefore ABTS must be inside the pore of the inorganic particle where laccase resides to mediate the redox chemistry of the enzyme. They also teach that their composition comprises a surfactant (Becker, [0008]) that can be nonionic, anionic, cationic, or zwitterionic (Becker, [0128]).  
It would be obvious to substitute the immobilized laccase and peroxidase of Bucholz to the cleaning composition of Becker et al. with its surfactant and mediators because a) Becker et al. requires these same immobilized enzymes and b) Bucholz et al. teach that their immobilized enzymes have enhanced stability, water solubility, and reduced leaching.  Therefore it would be obvious to substitute the immobilized enzymes of Bucholz et al. into the composition of Becker et al. (MPEP 2141 III C and D). 
What Bucholz et al. and Becker et al. don’t teach is the amount of surfactant or the ratio of the surfactants as claimed.  However, this would be obvious in view of Rasmussen et al. who also teach a cleaning composition comprising laccase and peroxidase (Rasmussen, pg. 3, lines 1-5) that can also include mediators (Rasmussen, pg. 15, lines 30-35). They also teach a variety of surfactant systems for their cleaning compositions.  Similar to Becker et al., they teach the surfactants can be a combination of anionic, cationic, non-ionic, semi-polar, and zwitterionic (Rasmussen, pg. 22, lines 30-35).  These surfactants can be chosen based on the cleaning application and range from 0.1% to 60% by weight of the composition.  They teach that the anionic surfactant can be 5-30% or 5-15% of the surfactants and includes linear alkylbenzene sulfate (ABS) and alcohol ethoxysulftes (e.g. an alkoxylated alkyl sulphate, AAS)(Rasmussen, pg. 24, lines 1-10).  While they do not expressly teach that the ratio of linear alkylbenzene sulphonate to alkoxylated alkyl sulphate in claim 22, this would be obvious to meet via routine optimization of the ranges of surfactants disclosed.  Since Rasmussen et al. expressly desires the amount of anionic surfactant to be 30% and expressly mentions a range of 15% for each surfactant, then obviously a ratio of AES:AAS of 1:1 would meeting this limitation of claim 22. 
Rasmussen et al. also teach that the amount of non-ionic surfactant can range from 0.5% to 30%.  Using the desired percentages of the previous paragraphs of a total amount of surfactants to 60% by weight then including 30% anionic surfactant and 30% non-ionic surfactant would produce a 1:1 ratio of these two.  Therefore this ratio of anionic to non-ionic surfactants can also be met by routine optimization using the ranges expressly recited by Rasmussen et al. 
It would be obvious to use the surfactant amounts and ratios listed by Rasmussen et al. in the cleaning composition of Bucholz et al., and Becker et al. since all three related to compositions of laccase and peroxidase incorporated into polymers.  In particular Bucholz et al. is drawn to cleaning compositions that contain the same general surfactants as taught by Rasmussen et al.  Therefore one of ordinary skill would recognize this as routine optimization of the surfactant concentrations within the ranges already taught in the prior art (MPEP 2144.05 II A). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699